People v Leddy (2020 NY Slip Op 00303)





People v Leddy


2020 NY Slip Op 00303


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-12618

[*1]The People of the State of New York, respondent,
vJohn M. Leddy, appellant. (S.C.I. No. 238/17)


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered October 12, 2017, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The County Court failed to mention at the plea proceeding that the defendant's waiver of his right to appeal was part of the plea agreement. Rather, the court had the defendant execute a written waiver and reviewed the waiver at the sentencing proceeding. The failure to mention the waiver and review the rights being waived prior to the plea allocution rendered the waiver invalid (see People v Keiser, 100 AD3d 927, 928). By addressing the waiver at the sentencing proceeding, the court improperly gave the impression that the waiver of the defendant's appellate rights was automatically part of the sentence (see People v Bradshaw, 18 NY3d 257, 264; People v Batista, 167 AD3d 69, 73).
Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court